UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2011. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 1-13669 TALON INTERNATIONAL, INC. (Exact Name of Issuer as Specified in its Charter) Delaware 95-4654481 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 21900 Burbank Boulevard, Suite 270 Woodland Hills, California 91367 (Address of Principal Executive Offices) (818) 444-4100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [] No [X] At May 11, 2011, the issuer had 20,400,808 shares of Common Stock, $.001 par value, issued and outstanding. TALON INTERNATIONAL, INC. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. 3 Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three MonthsEnded March 31, 2011 and 2010 (Unaudited) 4 Consolidated Statementsof Cash Flows for theThree Months Ended March 31, 2011 and 2010 (Unaudited) 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3.
